DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of the color filter comprises a first filtering area, a second filtering area and a third filtering area corresponding to the first backlight unit, the second backlight unit and the third backlight unit respectively and the first filtering area, the second filtering area and the third filtering area are configured to perform filtering on the first color light, the second color light and the third color light respectively. The prior art does not disclose or suggest the display apparatus of claim 12, in particular the limitations of the color filter comprises a first filtering area, a second filtering area and a third filtering area corresponding to the first backlight unit, the second backlight unit and the third backlight unit respectively and the first filtering area, the second filtering area and the third filtering area are used to perform filtering on the first color light, the second color light and the third color light respectively.
The closely related prior art, Yoneyama (US 20170365225) discloses (Figs. 1-15) a display apparatus, comprising: a color filter (section 0175); a first backlight unit (12), a second backlight unit (12) and a third backlight unit (12), disposed relative to the color filter, configured to independently emit a first color light (red), a second color light (green) and a third color light (blue) to the color filter respectively; wherein in a brightness mode, the first color light has a first intensity, the second color light has a second intensity and the third color light has a third intensity; in a color mode, when a display image of the display apparatus is biased to a third color corresponding to the third color light, the display apparatus reduces at least one of the first intensity and the second intensity (sections 0047, 0053).
However, the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of the color filter comprises a first filtering area, a second filtering area and a third filtering area corresponding to the first backlight unit, the second backlight unit and the third backlight unit respectively and the first filtering area, the second filtering area and the third filtering area are configured to perform filtering on the first color light, the second color light and the third color light respectively. Claim 1 is therefore allowed, as are dependent claims 2-8 and 10-11. The prior art does not disclose or suggest the display apparatus of claim 12, in particular the limitations of the color filter comprises a first filtering area, a second filtering area and a third filtering area corresponding to the first backlight unit, the second backlight unit and the third backlight unit respectively and the first filtering area, the second filtering area and the third filtering area are used to perform filtering on the first color light, the second color light and the third color light respectively. Claim 12 is therefore allowed, as are dependent claims 13-17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871